Title: From Thomas Jefferson to Henry Mullins, 24 December 1791
From: Jefferson, Thomas
To: Mullins, Henry



Dear Sir
Philadelphia Dec. 24. 1791.

Mr. James Strange who acts for Donald Scot & co. having sent me an account in which no credit was given for the £70. which you were to pay Richard Anderson for me, I wrote to him claiming the credit. He writes me in answer that no such entry has been made by Mr. Anderson to my credit, and that you are not debited any sum on my account. I must beg the favor of you to take measures to establish this payment, and to enable me to place myself on safe ground. The first time you go to Richmond be so good as to carry your proofs and accounts &c. to Mr. Strange, and get the matter settled. He is candid and will do in it whatever is just: but let me pray you not to let it be omitted.—I am with much esteem Dear Sir Your friend & servt.,

Th: Jefferson

